          Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 1 of 18                FILED
                                                                               2020 Nov-16 AM 10:01
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              JASPER DIVISION

MELISSA ANN SIMS, as                        )
Adminstratrix of the Estate of Billy Ray    )
Sims, Deceased                              )
                                            )
          Plaintiff,                        )       6:18-cv-1967-LSC
                                            )
v.                                          )
                                            )
CITY OF HAMILTON, et al.,                   )
                                            )
          Defendants.                       )



                           MEMORANDUM OF OPINION


     I.     INTRODUCTION

      Before the Court is a motion for summary judgment filed by Defendants

Jordan Carter (“Carter”), Trey Webb (“Webb”), and the City of Hamilton

(“Hamilton”) (Doc. 63.); a motion for summary judgment by Marion County (Doc.

65); and a motion for summary judgment by Terry Rich and Jared Tidwell (Doc. 67).

Melissa Ann Sims (“Plaintiff”) brought this case as adminstratrix of the estate of

Billy Ray Sims (“Sims”), deceased, alleging federal constitutional violations under

42 U.S.C. § 1983 and state law claims of negligence. For the following reasons,

Defendants’ motions for summary judgment are due to be granted in full.s

                                    Page 1 of 18
         Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 2 of 18




   II.    FACTS

      At approximately 1:30 a.m. on December 13, 2017, police learned of a potential

hostage situation at 640 Reese Road, Hamilton, Alabama. (Doc. 64 at 2.) Emergency

services dispatched Officers Webb and Carter, Deputy Jared Tidwell (“Tidwell”),

and Deputy Terry Rich (“Rich”) to this address. (Doc. 41 at 3.) Webb and Carter

were employed by the City of Hamilton Police Department, while Deputies Tidwell

and Rich were employed by the Marion County Sheriff’s Department. (Id.)

      Carter was the first to arrive on the scene. At a nearby intersection, he waited

for backup to arrive before responding. (Carter Dep. 14:8-14:14.) Webb and Rich

arrived, whereupon Rich confirmed 640 Reese Road as the correct address. (Rich

Dep. 19:9-19:13.) After confirming the address, the three proceeded to the mobile

home of Sims. (Id.) However, the three believed the mobile home to be the residence

of Trevor Ely, who was known to law enforcement and believed to have been

involved in a private incident with shots fired earlier in the month of December 2017.

(Doc. 64 at 2-3; Rich Dep. 21:6-22:24; Webb Dep. 26:23-29:17.)

      The officers knocked on the door without identifying themselves as law

enforcement and received no response. (Doc. 69, ex. F at 00:40-01:45) They then

walked around the property and used their flashlights to try to identify if anybody

was home. (Ritch Depo., p. 19; Webb Depo., p. 23; Carter Depo., p. 14) After a short
                                     Page 2 of 18
         Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 3 of 18




period of time, as the three officers were moving away from the home, Sims turned

on the porch light and opened the door with a firearm at his side. (Doc. 64 at 4; Rich

Dep. 19:24-20:2.)

       In the seven seconds that followed, Carter, Webb, and Rich shouted “put the

gun down” roughly five to seven times, as well as “Sheriffs” and “PD” once or

twice. (Defendant’s Ex. 7 at 13; Carter1.mp4 03:05-03:20; Webb1.mp4 03:50-

04:00.) Sims did not drop the weapon. 1 (Carter Depo., p. 15.) However, the plaintiff

alleges that Sims would have been unable to raise it to aim at the police, as the four

officers claim. 2 (Doc. 74 at 15; Sims Dep. 52:15-58:16.) When Sims did not comply,

Webb opened fire. (Defendant’s Ex. 7; Carter1.mp4.) Sims was struck in his superior

left abdomen, left leg, right leg, and scrotum, but he remained alive and continued to

move. (Doc. 41 at 4–5; Doc. 64 at 8; Rich Dep. 43:10-43:14.)




1
 Insofar as Plaintiff disputes this fact, she has provided no supporting evidence. Plaintiff’s only
evidence is the inadmissible character evidence proffered by Sims’s daughter that Sims “wouldn’t
have hurt a fly.” Indeed, all evidence that could be admissible at trial—the testimony of all three
officers at the scene, the corresponding audio from the body cams, and the position of the gun after
Sims’s death—uniformly point to Sims’s continued possession of the weapon. Although the Court
must make all reasonable inferences in favor of the Plaintiff, the court cannot manufacture evidence
where there is none. See Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir. 1987)

2 Plaintiff supports this claim using permissible lay opinion testimony from Sims’s daughter, who
claims that Sims was unable to raise his arms. Unlike the bare allegations that Sims dropped his
weapon, this testimony is sufficient to create a genuine issue of material fact. Accordingly, the
Court’s opinion assumes Sims had a gun but never pointed it at the officers.
                                            Page 3 of 18
           Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 4 of 18




       The three officers, joined by Tidwell after the shots had been fired, remained

behind their vehicles and away from the porch where Sims was located. (Doc. 69 ex.

F at 05:15-30:31.) Carter called 911 and requested an ambulance immediately after

the shots were fired. (Webb Dep. 57:18-58:3.) Webb also offered to provide aid if

Sims dropped his weapon. (Doc. 69, ex. F at 4:50.) However, the officers did not

render medical aid to Sims because he maintained control of the firearm. 3 (Carter

Dep. 32:5–32:24; Rich Dep. 43–:6–43:18; Tidwell Dep. 12:6–12:9; Webb Dep. 55:23–

56:24.) After additional law enforcement officers arrived, the officers approached

Sims in an effort to clear the residence, whereupon they confirmed that Sims had

passed away. (Webb Dep. 57:1-57:12.)

    III.    STANDARD

       A motion for summary judgement is appropriate when “the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material

fact exists “if the nonmoving party has produced evidence such that a reasonable

factfinder could return a verdict in its favor.” Greenberg v. BellSouth

Telecommunications, Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v.


3 Although Plaintiff disputes that Sims maintained control of the weapon, she has provided no
evidence for this assertion. Therefore, Defendants’ affidavits remain uncontroverted and must be
taken as fact. See Rollins, 833 F.2d at 1529 (11th Cir. 1987).
                                          Page 4 of 18
         Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 5 of 18




Valley Forge Dental Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001)). The Court

must “view the materials presented and all factual inferences in the light most

favorable to the nonmoving party.” Animal Legal Def. Fund v. U.S. Dep’t of Agric.,

789 F.3d 1206, 1213–14 (11th Cir. 2015) (citing Adickes v. S.H. Kress & Co., 398 U.S.

144, 157 (1970)). However, “unsubstantiated assertions alone are not enough to

withstand a motion for summary judgment.” Rollins v. TechSouth, Inc., 833 F.2d

1525, 1529 (11th Cir. 1987). “[T]he moving party has the burden of either negating

an essential element of the nonmoving party’s case or showing that there is no

evidence to prove a fact necessary to the nonmoving party’s case.” McGee v. Sentinel

Offender Servs., LLC, 719 F.3d 1236, 1242 (11th Cir. 2013).

   IV.    DISCUSSION

      Plaintiff concedes that the Court should dismiss all but three claims: the § 1983

claims against Webb in his individual capacity, the state law claims against Webb,

and the state law claims against the City of Hamilton. The Court will address these

three remaining claims in turn.

          A. § 1983 claim against Webb

      To establish a claim under § 1983 against an individual, a plaintiff must show

that a person acting under color of state law deprived him of a federal right. Myers v.


                                      Page 5 of 18
        Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 6 of 18




Bowman, 713 F.3d 1319, 1329 (11th Cir. 2013). Plaintiff alleges three constitutional

deprivations: (1) an unreasonable search in violation of the Fourth Amendment, (2)

failure to provide medical care in violation of the Fourteenth Amendment, and (3)

excessive force in violation of the Fourth Amendment.

               i.   Unreasonable search and seizure

      The Fourth Amendment protects citizens against “unreasonable searches and

seizures.” U.S. Const. amend. IV.        This protection extends to the curtilage

surrounding a home. United States v. Dunn, 480 U.S. 294, 301 (1987). However, an

officer may enter the curtilage “to knock on a citizen’s door for legitimate police

purposes unconnected with a search of the premises.” United States v. Taylor, 458

F.3d 1201, 1204 (11th Cir. 2006). Consistent with this “knock and talk” exception,

an officer may move away from the front door in order to contact the occupants of a

residence. See Id. (citing United States v. Hammett, 236 F.3d 1054, 1060 (9th Cir.

2001) (“[A police] officer may, in good faith, move away from the front door when

seeking to contact the occupants of a residence.”), abrogated on other grounds by

United States v. Jardines 569 U.S. 1 (2013); United States v. Raines, 243 F.3d 419, 421

(8th Cir. 2001) (recognizing “that law enforcement officers must sometimes move

away from the front door when attempting to contact the occupants of a residence”);

United States v. Daoust, 916 F.2d 757, 758 (1st Cir. 1990) (officer may move away

                                      Page 6 of 18
        Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 7 of 18




from the front door as part of a legitimate attempt to interview a person); United

States v. Anderson, 552 F.2d 1296, 1300 (8th Cir. 1977) (officer’s movement to rear

of house after receiving no answer at front door was lawful).

      But even a typically unreasonable search can be reasonable if exigent

circumstances justify the search. Kentucky v. King, 563 U.S. 452, 460 (2011). One

such exigency is a “risk of harm to the public”—sometimes called the emergency-

aid exception. United States v. Cooks, 920 F.3d 735, 742 (2019) (citing King, 563 U.S.

at 460). If officers have a reasonable belief that a person is in danger, they may

conduct a search “strictly circumscribed by the nature of the exigency . . . and limited

to the areas where a person reasonably could be found.” Id. (citing Montanez v.

Carvajal, 889 F.3d 1202, 1209 n.4 (11th Cir. 2018) (internal quotations omitted).

      Plaintiff has not responded to Defendant’s motion for summary judgment on

this claim. However, a review of the applicable facts also demonstrates that

Defendant is entitled to summary judgment. Here, officers entered the curtilage of

Sims’s mobile home to knock on his door. Although the officers did not identify

themselves when they knocked, they were not required to. A knock does not

constitute a search, and the knock-and-announce rule applies to “entry into a

home.” Wilson v. Arkansas, 514 U.S. 927, 934 (1995). Because the officers, here,

merely knocked on the door without entering, were not required to announce their

                                      Page 7 of 18
        Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 8 of 18




status as officers. But even if the knock-and-announce rule did apply, police do not

need to announce their presence if they “have a reasonable suspicion” that

“circumstances present a threat of physical violence.” Hudson v. Michigan, 547 U.S.

586. 589-90 (2006). “This showing is not high.” Id. Because the potential hostage

situation provided a reasonable suspicion of physical violence, the officers did not

need to announce their presence.

      The officers’ walk to the rear of the home was also constitutional. Indeed, they

did not meander to explore the property. Instead, they simply shined flashlights up

at the house to determine if the resident was available to speak. Because the officers

left the front porch to contact the resident, they did not conduct a search within the

meaning of the Fourth Amendment. However, even if this movement to the rear of

the home did constitute a search, it was a search justified by exigent circumstances.

The officers had a reasonable belief that a hostage was in danger. In order to

determine the extent of this exigency, they briefly surveyed the outside of the home.

Because this search was “strictly circumscribed” to a brief walk around the

immediate perimeter of the home, their search was reasonable due to the exigency

of a potential hostage situation.

              ii.   Failure to provide medical care



                                     Page 8 of 18
        Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 9 of 18




      The Due Process Clause of the Fourteenth Amendment requires the

provision of medical care to persons injured while being apprehended by police. City

of Revere v. Massachusetts General Hosp., 463 U.S. 239, 244 (1983). To prevail under

this theory of liability, a plaintiff must show that the officer was “deliberately

indifferent to [a] serious medical need.” Valderrama v. Rousseau, 780 F.3d 1108, 1116

(11th Cir. 2015). Multiple gunshot wounds qualify as a serious medical need because

they are “so obvious that even a lay person would easily recognize the necessity for

a doctor's attention.” Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003).

Therefore, the only question is whether the officers were deliberately indifferent to

this need. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009).

      “[D]eliberate indifference has three components: (1) subjective knowledge of

a risk of serious harm; (2) disregard of that risk; (3) by conduct that is more than

mere negligence.” McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999). When an

officer delays providing medical care, “the reason for the delay and the nature of the

medical need is relevant in determining what type of delay is constitutionally

intolerable.” Valderrama, 780 F.3d at 1116 (quoting McElligott, 182 F.3d at 1255).

“[T]he right reason can make a delay of any duration tolerable.” Bozeman v. Orum,

422 F.3d 1265, 1273 (11th Cir. 2005), abrogated on other grounds by Kingsley v.

Hendrickson, 576 U.S. 389 (2015).

                                      Page 9 of 18
       Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 10 of 18




      After shooting Sims multiple times in the abdomen, legs, and scrotum, Webb

must have known of a risk of serious harm. Instead of disregarding this risk, officers

immediately requested an ambulance and even offered to aid Sims personally if he

relinquished his weapon. And to the extent that Webb did disregard a risk, his actions

were not grossly negligent. Webb delayed because he continued to feel threatened

by Sims’s continued control of the weapon. Because Plaintiff has not provided any

evidence of an ulterior motive, Webb’s actions were not deliberately indifferent as a

matter of law. Any delay by Webb was not due to deliberate indifference, but due to

the threat posed by Sims.

      However, even if there was a constitutional violation, Webb is entitled to

qualified immunity. Qualified immunity attaches to the discretionary functions of

police officers. Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991).

Discretionary acts are those that fall “within the employee’s job responsibilities.”

Crosby v. Monroe Cty., 394 F.3d 1328, 1332 (11th Cir. 2004). In applying this test,

courts look to the “general nature of the defendant’s action, temporarily putting

aside the fact that it may have been committed for an unconstitutional purpose, in an

unconstitutional manner, to an unconstitutional extent, or under constitutionally

inappropriate circumstances.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252,

1266 (11th Cir. 2004). Webb’s use of deadly force was incident to his investigation

                                     Page 10 of 18
       Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 11 of 18




of a potential hostage situation. Therefore, he was engaged in a discretionary

function and is entitled to qualified immunity.

      Under qualified immunity, Webb is only liable under § 1983 if his actions

violated “clearly established” law. Keating v. Miami, 598 F.3d 753, 762 (11th Cir.

2010). This standard “[does] not require a case directly on point, but an existing

precedent must have placed the statutory or constitutional question beyond debate.”

Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011). Although there is binding precedent

demonstrating that an officer must not be deliberately indifferent to a suspect’s

wounds, the borders of this duty are poorly drawn. The closest comparator involves

a case where officers shot a suspect, delayed calling an ambulance so they could

fabricate a story justifying the use of force, described the gunshot wounds as mere

“lacerations” when they did call the ambulance, and failed to provide medical care

to the unarmed victim before the ambulance arrived. Valderrama v. Rousseau, 780

F.3d 1108, 1111 (11th Cir. 2015). Here, however, the officers immediately called an

ambulance and repeatedly asked Sims to relinquish his weapon so they could provide

aid. Because of these factual differences, case law has not put this constitutional

question beyond debate. No binding authority would have put Webb on notice of a

constitutional violation; therefore, he is entitled to qualified immunity.

             iii.   Excessive force

                                      Page 11 of 18
         Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 12 of 18




         The Fourth Amendment's prohibition against unreasonable searches and

seizures includes the right to be protected from the use of excessive force. Lee v.

Ferraro, 284 F.3d 1188, 1197 (11th Cir. 2002). To determine whether a police

officer's force was excessive, courts ask “whether a reasonable officer would believe

that this level of force [was] necessary in the situation at hand.” Id. (citation

omitted). The “use of force must be judged from the perspective of a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight.” Graham v.

Connor, 490 U.S. 386, 396 (1989).

         To determine the level of force a reasonable officer would believe necessary

under the circumstances, the Court considers a variety of factors, including “(1) the

severity of the crime at issue, (2) whether the suspect poses an immediate threat to

the safety of the officers or others, and (3) whether he is actively resisting arrest or

attempting to evade arrest by flight.” Alston v. Swarbrick, 954 F.3d 1312, 1320 (11th

Cir. 2020) (internal quotations omitted). “When an officer is threatened with deadly

force, he may respond with deadly force to protect himself.” Hunter v. Leeds, 941

F.3d 1265, 1279 (11th Cir. 2019) (citing Penley v. Eslinger, 605 F.3d 843, 851 (11th Cir.

2010).

         Here, Officer Webb’s use of force was reasonable. Although Sims committed

no crime, officers at the time had a reasonable suspicion that he was holding someone

                                      Page 12 of 18
       Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 13 of 18




hostage. Thus, the “crime in issue” was severe—implicating not only the officers’

safety, but also the safety of a possible hostage. Moreover, the suspect posed an

immediate threat to the safety of the officers. Even if Sims did not raise his weapon,

he emerged from the house with the weapon in hand. In the context of a potential

hostage situation, this conduct presented an immediate threat. Finally, although

Sims did not run, he did refuse to comply with the officers’ orders. Indeed, even after

the officers announced themselves as “PD” and “Sheriffs,” Sims refused to drop

his weapon as requested. Under these circumstances, a reasonable officer could have

used deadly force.

      But even if there was a constitutional deprivation, Webb would be entitled to

qualified immunity. The only binding precedent that plaintiffs cite in favor of liability

is Graham v. Conner, which set up the multi-factor balancing test discussed above.

However, as discussed above, a reasonable officer could have believed Webb’s

actions were constitutional under that framework.

      A further review of applicable Eleventh Circuit precedent also reveals no

binding law that would have provided notice of a constitutional violation. Possession

of a weapon, alone, does not justify the use of deadly force. See Perez v. Suszczynski

809 F.3d 1213, 1220 (11th Cir. 2016) (finding a potential constitutional violation

when an officer shot a restrained, prone suspect even though he had a gun beside

                                      Page 13 of 18
       Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 14 of 18




him). However, “the law does not require officers in a tense and dangerous situation

to wait until the moment a suspect uses a deadly weapon” to use deadly force of their

own. Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010). In Jean-Baptiste,

an officer shot an armed robbery suspect. After a brief pursuit, the officer followed

the suspect into an alleyway and found the suspect facing him—gun in hand. Id.

Although the suspect never raised his gun at the officer, the court upheld the

officer’s use of deadly force because the suspect “posed a threat of serious physical

injury” to the officer. Id.

       These cases create a spectrum of permissible conduct that includes Webb’s

use of deadly force. Unlike the suspect in Perez, Sims was not detained and refused

to comply with the officers’ orders to drop his weapon. Indeed, these refusals

occurred even after officers identified themselves immediately before the shooting.

Thus, the situation here is much more like Jean-Baptiste. Like the suspect in Jean-

Baptiste, Sims was suspected of a violent crime. Moreover, neither were in custody

and both were holding a weapon. Although the suspect in Jean-Baptiste was running

from the police, this difference alone does not overcome the factual similarities

between the two uses of force. Perez and Graham are too factually dissimilar to give

notice to Webb that his use of force against an armed suspect was unconstitutional.




                                     Page 14 of 18
       Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 15 of 18




In fact, the precedent set by this circuit in Jean-Baptiste likely would have led a

reasonable officer to believe that his use of deadly force was sanctioned.

      Because there are no underlying constitutional violations, and because Webb

is entitled to qualified immunity, Plaintiff’s § 1983 claims are due to fail.

          B. State law claim against Webb

      An Alabama peace officer is entitled to immunity “from tort liability that may

arise from performing a discretionary function within the . . . scope of his or her law

enforcement duties.” Ala. Code § 6-5-338. But “[p]eace officers are not entitled to

absolute immunity under § 6-5-338(a); rather, immunity from tort liability under §

6-5-338(a) is withheld if an officer acts with willful or malicious intent or in bad

faith.” Ex parte City of Tuskegee, 932 So. 2d 895, 906-07 (Ala. 2005) (citations and

quotation marks omitted). Under Alabama law, the officer “initially bears the burden

of demonstrating that he was acting in a function that would entitle him to

immunity.” Brown v. City of Huntsville, 608 F.3d 724, 741 (11th Cir. 2010) (citing Ex

parte Estate of Reynolds, 946 So. 2d 450, 452 (Ala. 2006)). “If [the officer] makes such

showing, burden then shifts to plaintiff to show that [the officer] acted willfully [or]

maliciously . . . .” Ex parte Estate of Reynolds, 946 So. 2d at 452.




                                       Page 15 of 18
        Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 16 of 18




       Here, Webb was responding to a wellness check, investigating a potential

hostage situation, and eventually attempting to arrest Sims. Thus, he was performing

discretionary functions within the scope of his law enforcement duties. See Ex parte

Brown, 182 So. 3d 495, 503 (Ala. 2015) (finding an officer’s attempted arrest of a

suspect is a discretionary function within the scope of a police officer’s duty).

Because Webb acted within his discretionary authority, Plaintiff has the burden of

demonstrating willfulness or bad faith.

       Plaintiff does not meet this burden—even when viewing material facts in her

favor. Plaintiff produces only one piece of evidence to demonstrate willfulness: the

choice of the other officers not to discharge their weapons. This fact, alone, does not

constitute substantial evidence. Indeed, the other officers’ choice not to discharge

their weapons is just as demonstrative of negligence as intent. No reasonable jury

could find that Webb shot Sims “willfully” or “in bad faith” from the evidence

proffered by Plaintiff. If bald allegations of “willfulness” were sufficient to defeat

summary judgment, Alabama’s peace officer immunity would be a nullity. Because

Plaintiff has not produced substantial evidence that demonstrates willfulness or

intent, her state claim of negligence against Webb is due to fail. 4


4The Court does not interpret Plaintiff’s response brief as attempting to allege intentional torts,
because she has not pled these claims in her complaint Instead, the Court sees the mention of
“intentional killing” as a reference to the “intent” required to nullify state immunity. However,
                                           Page 16 of 18
         Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 17 of 18




            C. State law claim against City of Hamilton

        Finally, Plaintiff seeks to hold the City of Hamilton liable for negligence.

Plaintiff seemingly concedes that the city was not the entity that dispatched the

officers and, thus, cannot be held liable for negligence stemming from their dispatch.

Instead, in her reply brief to Defendant’s motion for summary judgment, Plaintiff

relies on a theory of respondeat superior under Ala. Code 11-47-190. “Should a jury

find that Webb . . . was negligent, then the judgment would [be] against the City of

Hamilton.” (Pl’s. Br. In Opp’n to Summ. J., Doc. 74 at 28.) However, this vicarious

liability relies on an officer’s underlying negligence. If the officer is entitled to state-

agent immunity, “the city by which he is employed is also immune.” Ex parte Dixon,

55 So. 3d 1171, 1179 (Ala. 2010). Because Webb is immune under §6-5-338, the City

of Hamilton is immune as well. Accordingly, the city is due to be granted summary

judgment on the negligence claims against it.

    V.      CONCLUSION

        This case is not about the Sims’s perspective or the court’s perspective; it is

about the perspective of the reasonable officer on the scene at the time. Therefore,

it does not matter whether Sims was reasonable—only whether the officers were.


insofar as Plaintiff has tried to allege an intentional tort here, her failure to plead this allegation in
her complaint makes it fail here.
                                              Page 17 of 18
       Case 6:18-cv-01967-LSC Document 84 Filed 11/16/20 Page 18 of 18




Under this standard, the Court finds no underlying constitutional violations.

Moreover, the Court finds that qualified immunity and peace officer immunity

immunize Webb on Plaintiff’s federal and state law claims, respectively. Without

underlying liability, the vicarious liability claims against the City of Hamilton also

fail. Because Plaintiff has expressly conceded her remaining claims against all parties,

Defendants’ motions for summary judgment (Docs. 63, 65, and 67) are due to be

granted in full.

       DONE and ORDERED on November 16, 2020.



                                                 _____________________________
                                                         L. Scott Coogler
                                                    United States District Judge
                                                                                   203171




                                      Page 18 of 18
